[strl033118exhibit1964001.jpg]
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT This SECOND AMENDMENT TO LOAN
AND SECURITY AGREEMENT (this “Amendment”), dated as of January 9, 2018, is
entered into by and among Sterling Construction Company, Inc., a Delaware
corporation (the “Borrower”), Wilmington Trust, National Association, as agent
(the “Agent”) for the lenders identified on Schedule 2 to the Loan Agreement (as
defined below) (the “Lenders”) and the Lenders, and with respect to Sections 4.2
and 4.3 hereto only, the Persons listed on the signature pages hereto as
Guarantors (the “Guarantors” and, together with the Borrower, collectively, the
“Loan Parties”). R E C I T A L S WHEREAS, the Borrower, the Guarantors, the
Agent and the Lenders are parties to that certain Loan and Security Agreement,
dated as of April 3, 2017, providing for certain extensions of credit to
Borrower as provided therein (as amended prior to the date hereof, the “Existing
Loan Agreement”; and the Existing Loan Agreement, as the same is amended hereby
and may be further amended, supplemented or otherwise modified from time to
time, including by this Amendment and the Waiver (as defined below), is referred
to herein as the “Loan Agreement”); and WHEREAS, the Borrower has requested that
the Lenders amend certain provisions of the Existing Loan Agreement and by
execution of this Amendment, each of the undersigned is agreeing to certain
amendments to the Existing Loan Agreement as more fully set forth herein; NOW,
THEREFORE, in consideration of the premises and the agreements, provisions and
covenants herein contained, the parties hereto agree as follows: Section 1.
Defined Terms. Each capitalized term used herein but not otherwise defined
herein has the meaning given such term in the Loan Agreement. Unless otherwise
indicated, all section references in this Amendment refer to sections of the
Existing Loan Agreement. Section 2. Amendment to Loan Agreement. The Existing
Loan Agreement is, subject to the satisfaction of the conditions precedent set
forth in Section 3 hereof, hereby amended as of the date set forth above as
follows: 2.1 The Existing Loan Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double underlined text (indicated textually in the
same manner as the following example: double underlined text) as set forth in
the pages of the Loan Agreement attached hereto as Annex I. 2.2 Each of Schedule
9(a), Schedule 9(b) and Schedule 9(c) of the Perfection Certificate is hereby
amended, restated and updated in its entirety to read as set forth in Annex II
and Annex III, respectively, attached hereto. KE 51033241.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964002.jpg]
Section 3. Effectiveness. This Amendment shall become effective as of the date
on which the following conditions precedent shall have been satisfied: 3.1 The
Agent shall have received duly executed counterparts of this Amendment from
Borrower, each Guarantor and each Lender required to execute such Amendment, in
each case, party hereto. 3.2 The Agent shall have received the Waiver No. 1 to
Loan and Security Agreement, effective as of December 30, 2017 (the “Waiver”),
duly executed by Borrower, each Guarantor, Agent, and each Lender required to
execute such Waiver. 3.3 The Loan Parties shall pay to the Agent and Lenders, in
each case, all costs and expenses described in Section 4.8 hereof. 3.4 The
representations and warranties set forth in Section 4.2 hereof must be true and
correct in all material respects (without duplication of materiality qualifiers)
as of the date hereof. Section 4. Miscellaneous. 4.1 Confirmation. The
provisions of the Existing Loan Agreement, as amended by this Amendment, and
each other Loan Document shall remain in full force and effect following the
effectiveness of this Amendment and are hereby ratified and confirmed as so
amended. This Amendment shall not constitute a novation or satisfaction and
accord of the Loan Agreement and/or other Loan Document, but shall constitute an
amendment thereof. Each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended by this Amendment, and each reference
herein or in any other Loan Document to the “Loan Agreement” shall mean and be a
reference to the Loan Agreement as amended and modified by this Amendment. 4.2
Ratification and Affirmation of Loan Party Obligations; Representations and
Warranties of the Loan Parties. Each of the Loan Parties hereby (a) acknowledges
the terms of and consents to this Amendment; (b) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, including as
expressly amended hereby, and the Loan Agreement and the other Loan Documents
shall constitute the legal, valid, binding and enforceable obligations of such
Loan Party party thereto; and (c) represents and warrants to the Lenders that as
of the date hereof, after giving effect to the terms of this Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct as of such specified earlier date and (ii)
no Default or Event of Default has occurred and is continuing or will result
from the execution, delivery or performance of this Amendment. Each Loan Party,
as debtor, grantor, pledgor, guarantor, assignor, or in any other similar
capacity in which such Loan Party grants liens or security interests in its
property or otherwise acts as 2 KE 51033241.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964003.jpg]
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents to which it is a party (after giving
effect hereto) and (ii) to the extent such Loan Party granted liens on or
security interests in any of its property pursuant to any such Loan Document as
security for or otherwise guaranteed the Obligations under or with respect to
the Loan Documents, ratifies and reaffirms such guarantee and grant of security
interests and liens and confirms and agrees that such security interests and
liens hereafter secure all of the Obligations as amended hereby. To the extent
any terms and conditions in any of the other Loan Documents shall contradict or
be in conflict with any terms or conditions of the Loan Agreement, after giving
effect to this Amendment, such terms and conditions are hereby deemed modified
and amended accordingly to reflect the terms and conditions of the Loan
Agreement as modified and amended hereby. 4.3 Reaffirmation of Guarantor
Obligations. Each Guarantor consents to the execution and delivery by Borrower
and the other Loan Parties of this Amendment and the consummation of the
transactions described herein, and ratifies and confirms the terms of the
Guaranty to which such Guarantor is a party with respect to the indebtedness now
or hereafter outstanding under the Loan Agreement as amended hereby and all
promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of Borrower or any other Loan Party to the
Lenders or any other obligation of Borrower or any other Loan Party, or any
actions now or hereafter taken by the Agent or the Lenders with respect to any
obligation of Borrower or any other Loan Party, the Guaranty to which such
Guarantor is a party (a) is and shall continue to be a primary obligation of
such Guarantor, (b) is and shall continue to be an absolute, unconditional,
continuing and irrevocable guaranty of payment and (c) is and shall continue to
be in full force and effect in accordance with its terms. Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of any Guarantor under the Guaranty to which such Guarantor
is a party. 4.4 Counterparts. This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Amendment by facsimile or electronic transmission
in portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart hereof; provided that, upon request of any party hereto,
such facsimile or electronic transmission shall be promptly followed by the
original thereof. 4.5 NO ORAL AGREEMENT. THIS AMENDMENT, THE EXISTING LOAN
AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR UNWRITTEN ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. 4.6
GOVERNING LAW. THIS AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND
ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. 3 KE 51033241.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964004.jpg]
4.7 Effect of This Agreement. This Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of any Lender or Agent under the Loan Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Loan
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall constitute
a Loan Document for all purposes of the Loan Agreement. 4.8 Payment of Expenses.
In accordance with Section 11.03 of the Loan Agreement, the Borrower agrees to
pay or reimburse the Agent and the Lenders for all of their costs and expenses
incurred in connection with this Amendment and any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, costs and expenses of counsel to each of the
Agent and the Lenders. 4.9 Severability. Any provision of this Amendment which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. 4.10 Successors
and Assigns. This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. [SIGNATURE PAGES
FOLLOW] 4 KE 51033241.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964005.jpg]




--------------------------------------------------------------------------------



 
[strl033118exhibit1964006.jpg]




--------------------------------------------------------------------------------



 
[strl033118exhibit1964007.jpg]




--------------------------------------------------------------------------------



 
[strl033118exhibit1964008.jpg]




--------------------------------------------------------------------------------



 
[strl033118exhibit1964009.jpg]




--------------------------------------------------------------------------------



 
[strl033118exhibit1964010.jpg]
Annex I Amended Loan Agreement A-1 KE 51033241.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964011.jpg]
“Event of Default” shall have the meaning set forth in Article 9 of this Loan
Agreement. “Event of Loss” shall mean the theft, loss, physical destruction or
damage, seizure, taking or similar event with respect to any property or assets
owned by any Loan Party or any of its Subsidiaries which results in the receipt
by any Loan Party or any of its Subsidiaries of any cash insurance proceeds or
condemnation award payable by reason thereof, whether by a third party or any
Governmental Authority. “Excluded Accounts” shall mean those deposit or other
bank accounts that are used (a) solely by the Loan Parties to fund payroll, (b)
to cash collateralize letter of credit obligations in the aggregate amount
outstanding at any time not to exceed $5,000,000 and (c) solely as a cash
management account for Project Specific JVs to fund the initial capitalization
of project costs or the ongoing operational costs of the project for which such
Project Specific JV was created or formed. “Excluded Property” means the
“Collateral Security” as defined in each of those certain Deeds of Trust,
Security Agreements, Assignments of Rents and Financing Statements, dated as of
March 11, 2016, granted by Texas Sterling Construction Co. in favor of
Christopher B. Welsh, Trustee, for the benefit of RHB LLC and Myers for property
commonly known as (a) 3475 High River Rd., Fort Worth, Texas 76115, (b) 20800
Fernbush Lane, Houston, Texas 77073, (c) St. Hedwig Rd., San Antonio, Texas
78220 and (d) 5638 FM 1346, San Antonio, Texas 78220. “Excess Cash Flow” shall
mean for any fiscal quarter (or other period specified herein) of the Borrower,
the excess, if any, of (a) the sum of (i) Consolidated EBITDA for such period
plus (ii) proceeds received by the Loan Parties or any of its Subsidiaries from
Transfers (except, in each case and without duplication, to the extent any such
proceeds (A) arise from the Permitted Dispositions and/or the NTTA Matter and
are used to prepay the Loans pursuant to Section 2.02(d)(i)(B) or (B) are used
to prepay the Loans, are reinvested or otherwise remain available to be
reinvested pursuant to Section 2.02(d)(ii)(C)), minus, (b) without duplication
(and only to the extent added back or not deducted in determining Consolidated
EBITDA for such period): (i) Consolidated Interest Expense (excluding any
Consolidated Interest Expense associated with intercompany Indebtedness) paid in
cash by the Loan Parties or any of its Subsidiaries (other than interest
income), minus (ii) the aggregate amount actually paid by the Loan Parties or
any of its Subsidiaries in cash before the date the Excess Cash Flow payment for
such period is actually made (provided that any amount so deducted in respect of
any period is not also deducted in respect of any subsequent period) on account
of taxes accrued in respect of such period based on income of the Loan Parties
or any of its Subsidiaries (other than Tax refunds, credits and benefits), minus
(iii) the aggregate amount actually paid by the Loan Parties or any of its
Subsidiaries in cash before the date the Excess Cash Flow payment for such
period is actually made (provided that any amount so deducted in respect of any
period is not also deducted in respect of any subsequent period) on account of
Consolidated Capital Expenditures to the extent paid in cash (but excluding the
principal amount of Loans or other Indebtedness incurred in connection with such
expenditures, any such expenditures financed with the proceeds of any issuance
of Equity Securities or any amount reinvested pursuant to Section
2.02(d)(ii)(C)) and any such expenditures financed with insurance proceeds
related to any Event of Loss), minus (iv) any extraordinary, unusual,
non-recurring or non-operating cash loss or expense paid or incurred by the Loan
Parties or any of its Subsidiaries during such period, minus (v) any internally
generated cash paid by the Loan Parties or any of its Subsidiaries in connection
with the Closing Date Acquisition, the Transactions and/or any other acquisition
permitted hereunder; and 8 KE 46048467.851041480.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964012.jpg]
“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement, each of which is (a) for
the purpose of hedging the interest rate exposure associated with the Loan
Parties’ and their respective Subsidiaries’ operations, and (b) not for
speculative purposes. “Investment” shall mean the purchase, acquisition or
beneficial ownership of any Equity Securities, or any obligations, Indebtedness
or other interest in, or all or substantially all of the assets of, any Person,
or the making of any advance, loan, extension of credit or capital contribution
to, or any other investment in, any Person. “IRC” shall mean the Internal
Revenue Code of 1986, as in effect from time to time, and regulations
promulgated thereunder. “Joinder Requirements” shall have the meaning given such
term in Section 6.10. “Landlord Waiver” shall mean the Landlord Waiver
substantially in the form attached as Exhibit C hereto. “Lending Office” shall
have the meaning given such term in the definition of Excluded Taxes. “LIBOR
Rate” shall mean for any Interest Period, (i) the rate per annum appearing on
the page of the Reuters Screen which displays the London interbank offered rate
administered by ICE Benchmark Administration Limited (such page currently being
the LIBOR01 page) (the “LIBOR Rate”) for deposits with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 a.m. (London,
England time), two Business Days prior to the commencement of such Interest
Period, or (ii) in the event the rate referenced in the preceding clause (i)
does not appear on such page or service or if such page or service shall cease
to be available, the rate determined by the Agent (acting at the direction of
the Required Lenders) or the Required Lenders to be the offered rate on such
other page or other service which displays the LIBO Rate for deposits with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided, that, the LIBOR Rate shall not
be less than 1.00% per annum. “Lien” shall mean, with respect to any property,
any security interest, mortgage, pledge, lien, claim, charge or other
encumbrance in, of, or on such property or the income therefrom, including,
without limitation, the interest of a vendor or lessor under a conditional sale
agreement, capital lease or other title retention agreement, or any agreement to
provide any of the foregoing, and the filing of any financing statement or
similar instrument under the Code or comparable law of any jurisdiction. “Loan”,
“Loans” or “Term Loan” or “Term Loans” shall mean the loans now or hereafter
made by or on behalf of any Lender or by Agent for the account of any Lender
pursuant to this Loan Agreement as set forth in Article 2 hereof. “Loan
Agreement” shall mean this Loan and Security Agreement, as amended, restated,
amended and restated, modified or supplemented from time to time. “Loan
Documents” shall mean, collectively, the Loan Agreement, the Guaranty, the
Pledge Agreement, the Notes, the Intellectual Property Security Agreements, the
Perfection Certificate, the Landlord Waivers, the Mortgages, the Agent Fee
Letter, the Fee Letter, the Collateral Agency Agreement, any Subordination
Agreement, and the other documents or agreements executed in connection herewith
or therewith including any other collateral or security document or agreement
executed by a Loan Party in favor of Agent, for the benefit of the Agent and the
Lenders, in each case, as amended, restated, amended and restated, modified or
supplemented from time to time. “Loan Party” shall have the meaning given such
term in the recitals hereof. “Loan Party Registered Intellectual Property” shall
have the meaning given such term in Section 5.15. “Loan Party Intellectual
Property” shall have the meaning given such term in Section 5.15. 12 KE
46048467.851041480.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964013.jpg]
“Loan Party Intellectual Property Licenses” shall have the meaning given such
term in Section 5.15. “Loan Percentage” shall mean, with respect to a Lender,
the percentage of each Loan specified opposite such Lender’s name on Schedule 2
hereto. “LTIP” shall mean the Borrower’s 2017 Incentive Compensation Plan, as
approved by the stockholders of the Borrower, as amended, restated or otherwise
modified from time to time so long as such amendment, restatement or
modification is approved by the requisite vote of the stockholders of the
Borrower, to the extent required by applicable law or the organizational
documents of the Borrower. “Make-Whole Amount” shall mean, on any date of
prepayment of all or any portion of a Loanthe Loans, an amount in cash equal to
(a) the present value, as determined by the Agent (acting at the direction of
the Required Lenders) or the Required Lenders in consultation with the Borrower,
of all required interest payments (calculated at the Default Rate if such
Make-Whole Amount is due as a result of an acceleration of the Loans) due on the
portion of the Loans that are prepaid from the date of prepayment through and
including the second anniversary of the Closing Date plus (b) the prepayment
premium that would be due under Section 2.02(e) if such prepayment were made on
the first date after the second anniversary of the Closing Date, in each case,
discounted to the date of prepayment on a quarterly basis (assuming a 360-day
year and actual days elapsed) at a rate equal to the sum of the Treasury Rate
plus 0.50%. “Material Adverse Effect” shall mean a material adverse effect on
(i) the business, assets, performance, operations or financial or other
condition of the Loan Parties and their respective Subsidiaries, taken as a
whole; (ii) the ability of the Loan Parties and their respective Subsidiaries to
pay or perform the Obligations in accordance with the terms of this Loan
Agreement and the other Transaction Documents and to avoid an Event of Default
under any Transaction Document; (iii) the legality, validity, enforceability,
perfection or priority of the Liens of Agent upon the Collateral; (iv) the
Collateral or its value; or (v) the rights and remedies of any Lender under this
Loan Agreement and the other Transaction Documents. “Material Indebtedness”
shall mean, with respect to any Person, Indebtedness (other than the
Obligations) of such Person in an aggregate principal amount exceeding
$5,000,000. “Material Titled Assets” shall have the meaning given such term in
Section 6.08(a). “Minority Subsidiary” shall mean any entity in which a Person,
directly or indirectly, beneficially owns 50% or less of the Equity Securities.
“Mortgages” shall mean all mortgages, deeds of trust, or deeds to secure debt,
as applicable, delivered with respect to the Real Property substantially in the
form of Exhibit M (with such changes as are reasonably approved by the Required
Lenders to account for local law matters), as they may be amended, supplemented
or otherwise modified from time to time. “Multiemployer Plan” shall mean any
employee benefit plan of the type described in Section 4001(a)(3) of ERISA and
subject to Title IV of ERISA to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or with respect to which any Loan Party
or ERISA Affiliate has or could reasonably be expected to have any liability or
obligation. “Myers” shall have the meaning given such term in the definition of
“Affiliated Entity.” “Negotiable Collateral” shall mean letters of credit,
letter-of-credit rights, instruments, promissory notes, drafts and documents (as
each such term is defined in the Code). “Net Cash Proceeds” shall mean (a) in
connection with any Transfer or Event of Loss, the proceeds thereof in the form
of cash and cash equivalents (including any such proceeds received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received), net of attorneys’ fees, accountants’ fees, investment banking fees,
amounts required to be 13 KE 46048467.851041480.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964014.jpg]
compensation and other types of social security (excluding Liens arising under
ERISA); (xiv) easements, rights of way, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any property that do not
secure any monetary obligations and which in the aggregate do not materially
impair the use of such property for the purposes of which such property is held
or materially impair the value of such property subject thereto; (xv) Liens
securing the Indebtedness described in clause (xiii) of the definition of
Permitted Indebtedness; and (xvi) any other Liens approved by the Required
Lenders. “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a Governmental Authority. “Plan” shall mean any employee benefit plan
within the meaning of Section 3(3) of ERISA maintained for employees of a Loan
Party or any such Plan to which a Loan Party is required to contribute or has or
could reasonably be expected to have any liability or obligation (other than a
Multiemployer Plan). “Pledge Agreement” shall mean that certain Pledge Agreement
in favor of the Agent, for the benefit of the Agent and the Lenders, executed by
the Loan Parties party thereto, in form and substance reasonably satisfactory to
the Lenders, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time. “Pledged Companies” shall mean each Person
listed on Schedule 9(a) of the Perfection Certificate as a “Pledged Company” or
“Pledged Issuer”, together with each other Person, all or a portion of whose
Equity Securities are acquired or otherwise owned by a Loan Party after the
Closing Date. As of the Closing Date, Pledged Companies shall not include (y)
RHB LLC, a Nevada limited liability company, or (z) Sterling Hawaii Asphalt,
LLC, a Hawaii limited liability company; provided, that if at any time either
RHB LLC and/or Sterling Hawaii Asphalt, LLC becomes, or is required to become, a
Required Guarantor Party or the Borrower is otherwise able to cause the Equity
Securities in such entity to be pledged, in each case, pursuant to the terms of
the Loan Documents, such entity shall automatically and immediately be included
in the term “Pledged Companies.” “Pledged Operating Agreements” shall mean all
of each Loan Party’s rights, powers, and remedies under the limited liability
company operating agreements of each of the Pledged Companies that are limited
liability companies. “Pledged Partnership Agreements” shall mean all of each
Loan Party’s rights, powers, and remedies under the partnership agreements of
each of the Pledged Companies that are partnerships. “Pledged Shares” shall have
the meaning given such term in the Pledge Agreement. “Prepayment Premium” shall
mean : (i) in the case of prepayments made pursuant to Section 2.02(d) (other
than pursuant to Section 2.02(d)(i)(B) or Section 2.02(d)(iii)),), which are
covered in subclauses (ii) and (iii) below, respectively), (a) with respect to a
prepayment of all or any portion of a Loan occurring on or prior to the second
anniversary of the Closing Date, the Make-Whole Amount, (b) with respect to a
prepayment of all or any portion of a Loan occurring after the second
anniversary of the Closing Date but on or prior to the third anniversary of the
Closing Date, 5.00% of the aggregate principal amount (including any interest,
fees or amounts added to principal) of the Loans held by such Lender that is
being prepaid, (c) with respect to a prepayment of all or any portion of a Loan
occurring after the third anniversary of the Closing Date but on or prior to the
fourth anniversary of the Closing Date, 2.50% of the aggregate principal amount
(including any interest, fees or amounts added to principal) of the Loans held
by such Lender that is being prepaid, or (d) with respect to a prepayment of all
or any portion of a Loan after the fourth anniversary of the Closing Date and
thereafter, 0.00% of the aggregate principal amount of the Loans held by such
Lender that is being prepaid, (ii) in the case of prepayments made pursuant to
Section 2.02(d)(i),)(B) or in accordance with clause (vi) of Schedule 3 hereto,
1.00% of the aggregate principal amount (including any interest, fees or amounts
added to principal) of the Loans held by such Lender that is being prepaid, or
18 KE 46048467.851041480.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964015.jpg]
(iii) (a) in the case of prepayments made pursuant to Section 2.02(d)(iii)(A),
1.00% of the aggregate principal amount (including any interest, fees or amounts
added to principal) of the Loans held by such Lender that is being prepaid, or
(b) in the case of prepayments made pursuant to Section 2.02(d)(iii)(C) or in
accordance with clause (vi) of Schedule 3 hereto,), 3.00% of the aggregate
principal amount (including any interest, fees or amounts added to principal) of
the Loans held by such Lender that is being prepaid. “Project Specific JVs”
shall mean any project-specific joint ventures, whether created through a
contractual arrangement or the ownership of Equity Securities, by a Loan Party
or any of its Subsidiaries, including any such project-specific joint ventures
described in the Borrower’s SEC filings pursuant to which a partner of such
Project Specific JV acts as a sponsor or manager but may not hold Equity
Securities in such Project Specific JV. “PTO” shall mean the United States
Patent and Trademark Office. “Qualified ECP Guarantor” shall mean, in respect of
any Swap Agreement, each Guarantor that has total assets exceeding $10,000,000
at the time the relevant Guaranty or grant of the relevant security interest
becomes effective with respect to such Swap Agreement or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” with respect to such Swap
Agreement at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Real Property” shall mean all
right, title and interests in and to a parcel of real property, land, together
with all buildings, structures, improvements and fixtures located thereon, and
all easements and other rights and interest appurtenant thereto, owned, leased
or operated by Borrower or its Subsidiaries, including such described on the
Perfection Certificate. “Recipient” shall mean (a) the Agent and (b) any Lender.
“Record” shall mean information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form. “Registration Rights Agreement” shall mean the Registration Rights
Agreement, dated as of the Closing Date, by and among the Borrower and the
holders of the Warrant(s), as amended, restated, amended and restated, modified
or supplemented from time to time. “Required Guarantor Party” shall have the
meaning given such term in Section 6.10. “Required Lenders” shall mean, at any
time, Lenders having Term Loans representing more than 50% of the aggregate
outstanding Term Loans at such time. “Requirement of Law” applicable to any
Person shall mean (i) any Governmental Rule applicable to such Person, (ii) any
license, permit, approval or other authorization granted by any Governmental
Authority to or for the benefit of such Person and (iii) any judgment, decision
or determination of any Governmental Authority or arbitrator, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject. “Responsible Officer” shall mean
the chief executive officer, president, vice president, chief financial officer,
treasurer, controller or comptroller or other similar officer of the Loan
Parties or, solely where applicable, their respective Subsidiaries, but in any
event, with respect to financial matters, the chief financial officer,
treasurer, controller, comptroller, vice president finance or other similar
officer of such Loan Parties or solely, where applicable, their respective
Subsidiaries. “Restricted Payment” shall have the meaning given such term in
Section 7.04. “RHB Inc.” shall have the meaning given such term in the
definition of “Affiliated Entity.” 19 KE 46048467.851041480.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964016.jpg]
different Interest Period, the same Interest Period shall be used to determine
the LIBOR Rate for the immediately succeeding Interest Period. If the Borrower
provides written notice electing a new Interest Period, then such new Interest
Period and the corresponding LIBOR Rate shall be used. (c) Payments of
Principal. The principal amount of the Term Loan shall be repaid in full in cash
on the Termination Date. (d) Prepayment. (i) Voluntary Prepayment with Proceeds
from. (A) the (A) General. Upon ten (10) Business Days’ prior written notice to
Agent and the Lenders, Borrower may, at its option, prepay all or any part of
the remaining unpaid payments on the Loans, in principal amounts not less than
$1,000,000 and in $1,000,000 increments in excess thereof, at a prepayment price
equal to (A) the principal amount of the Loans being prepaid, plus (B) accrued
and unpaid interest thereon through and including the date of such prepayment,
plus (C) the applicable Prepayment Premium, plus (D) any other amounts then due
to Agent and Lenders. All repayments or prepayments under this Section
2.02(d)(i)(A) shall be subject to any Prepayment Premium set forth in Section
2.02(e), but shall otherwise be prepaid without premium or penalty. Interest on
the principal amount prepaid shall be payable on any date that a repayment is
made hereunder through the date of repayment. (B) Permitted Dispositions and/or
NTTA Matter. Upon ten (10) Business Days’ prior written notice to Agent and the
Lenders, Borrower may, at its option, use the proceeds arising from the
Permitted Dispositions and/or the NTTA Matter to make one or more prepayments on
the Loans, in principal amounts not less than $1,000,000 and in $1,000,000
increments in excess thereof, up to an amount not to exceed $30,000,000 in the
aggregate, at a prepayment price equal to (A) the principal amount of the Loans
being prepaid, plus (B) accrued and unpaid interest thereon through and
including the date of such prepayment, plus (C) the applicable Prepayment
Premium, plus (D) any other amounts then due to Agent and Lenders. The notice of
prepayment shall state the amount of principal to be prepaid under the Loan. All
repayments or prepayments under this Section 2.02(d)(i)(B) shall be subject to
any Prepayment Premium set forth in Section 2.02(e), but shall otherwise be
prepaid without premium or penalty. Interest on the principal amount prepaid
shall be payable on any date that a repayment is made hereunder through the date
of repayment. (C) Voluntary Prepayment Notice. The Borrower shall deliver to the
Agent and the Lenders notice of each prepayment of Loans in whole or in part
pursuant to this Section 2.02(d)(i)(C) not less than ten (10) Business Days (or
such shorter period agreed to by the Required Lenders) prior to the date such
prepayment shall be made. Each notice of prepayment shall specify the proposed
prepayment date, the principal amount of each Loan (or portion thereof) to be
prepaid and the calculation of the total amount of such prepayment proposed to
be made in accordance with this Section 2.02(d)(i) and indicate whether such
voluntary prepayment is being made pursuant to Section 2.02(d)(i)(A) or Section
2.02(d)(i)(B). (D) Officer’s Certificate. The Borrower shall deliver to the
Agent and the Lenders, at the time of each prepayment required under this
Section 2.02(d)(i), a certificate signed by a Responsible Officer of the
Borrower setting forth in reasonable detail 23 KE 46048467.851041480.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964017.jpg]
the calculation of the amount of such prepayment (and the Agent shall promptly
provide the same to each Lender). (E) Prepayment Premium. All prepayments under
this Section 2.02(d)(i) shall be subject to any Prepayment Premium set forth in
Section 2.02(e) and be accompanied by accrued and unpaid interest on the
principal amount prepaid through the date of prepayment. (ii) Mandatory
Prepayment. To the extent that, immediately after the prepayment of the Loans,
the applicable Net Cash Proceeds are not needed by the Borrower to be in pro
forma compliance with Section 6.17(b) during the immediately succeeding four
fiscal quarters following the required date of prepayment arising under this
Section 2.02(d)(ii) with respect to the applicable event(s) described below: (A)
Debt Issuances. Within one (1) Business Day of receipt by any Loan Party or any
of its Subsidiaries (other than Project Specific JVs) of proceeds from any
Indebtedness other than Permitted Indebtedness, the Borrower shall prepay the
Loans in an aggregate amount equal to 100% of the Net Cash Proceeds of such
Indebtedness received by the Loan Parties or any of its Subsidiaries (except
that with respect to any Affiliated Entities, only to the extent of the Net Cash
Proceeds received by the Loan Parties). (B) Issuances of Equity Securities.
Within one (1) Business Day of receipt by any Loan Party or any of their
Subsidiaries (other than Project Specific JVs) of proceeds from any issuance of
any Equity Securities (other than (I) an issuance of Equity Securities the
proceeds of which shall be used substantially concurrently with the consummation
of, and to finance, a Permitted Acquisition, or (II) distributions by a Loan
Party, a Subsidiary of a Loan Party, an Affiliated Entity or a Minority
Subsidiary to a Loan Party or a Subsidiary of a Loan Party that is a Guarantor),
the Borrower shall prepay the Loans in an aggregate amount equal to 50% of the
Net Cash Proceeds of such issuance of Equity Securities received by the Loan
Parties or any of its Subsidiaries (except that with respect to any Affiliated
Entities or Minority Subsidiaries, only to the extent of the Net Cash Proceeds
received by the Loan Parties). (C) Transfers or Events of Loss. To the
extentWithin five (5) Business Days of the date of receipt by any Loan Party or
any of its Subsidiaries (other than Project Specific JVs) of any Net Cash
Proceeds received in connection with any Transfer (other than Transfers
permitted by Sections 7.02(i) through (iii)) or any Event of Loss are received
by a Loan Party or any of its Subsidiaries (other than Project Specific JVs) and
are not used to purchase, replace, substitute, restore or acquire fixed or
capital assets of the Loan Parties or any of its Subsidiaries (other than
Project Specific JVs) within 180 days of the receipt of such Net Cash Proceeds,
on the 181st day occurring after the receipt of such Net Cash Proceeds, the,
Borrower shall prepay the Loans in an aggregate amount equal to 100% of such Net
Cash Proceeds received by the Loan Parties or any of its Subsidiaries (except
that with respect to any Affiliated Entities, only to the extent of the Net Cash
Proceeds received by the Loan Parties); provided that,, however, that with
respect to any such Net Cash Proceeds received by a Loan Party or any of its
Subsidiaries (other than Project Specific JVs), all or any portion of such Net
Cash Proceeds may be used to purchase, replace, substitute, restore or acquire
fixed or capital assets of the Loan Parties or any of its Subsidiaries (other
than Project Specific JVs) within 180 days of the receipt of such Net Cash
Proceeds, subject to an aggregate cap of Ten Million Dollars ($10,000,000) per
fiscal year for any such Net Cash Proceeds that are being reinvested in
accordance with this proviso; provided further that, (I) any such Net Cash
Proceeds not so applied in accordance 24 KE 46048467.851041480.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964018.jpg]
with the immediately preceding proviso or (II) after the occurrence and during
the continuance of an Event of Default, any Net Cash Proceeds received in
connection with any such Transfer or any such Event of Loss, in each case, shall
be promptly used to prepay the Loans (such prepayment to be applied as set forth
in Section 2.02(d)(ii)(E) below) and the Loan Parties and their respective
Subsidiaries (other than Project Specific JVs) shall not have, or no longer
have, the right to reinvest such Net Cash Proceeds; provided, further that, any
Net Cash Proceeds subject to reinvestment in accordance with the terms of this
Section 2.02(d)(ii)(C) shall be subject to an aggregate cap of Ten Million
Dollars ($10,000,000) per fiscal year. (D) Extraordinary Receipts. Within one
(1) Business Day of the date of receipt by a Loan Party or any of its
Subsidiaries (other than Project Specific JVs) of any Extraordinary Receipts in
excess of One Million Dollars ($1,000,000) in the aggregate during the term of
this Loan Agreement, Borrower shall prepay the outstanding principal amount of
the Obligations in accordance with Section 2.02(d)(ii)(E) in an amount equal to
100% of such Extraordinary Receipts received by the Loan Parties or any of its
Subsidiaries (except that with respect to any Affiliated Entities, only to the
extent of the Net Cash Proceeds received by the Loan Parties), net of any
reasonable expenses incurred in collecting such Extraordinary Receipts. (E)
Application of Mandatory Prepayments. Amounts to be applied in connection with
prepayments made pursuant to Section 2.02(d)(ii) shall be applied to the
prepayment of the Term Loans in accordance with Section 2.04(d). Each prepayment
of the Loans under this Section 2.02(d)(ii) shall be accompanied by accrued and
unpaid interest to the date of such prepayment on the amount prepaid. (F)
Mandatory Prepayment Notice. The Borrower shall deliver to the Agent and the
Lenders notice of each prepayment of Loans in whole or in part pursuant to
Section 2.02(d)(ii)(F) not less than ten (10) Business Days (or such shorter
period agreed to by the Required Lenders) prior to the date such prepayment
shall be made. Each notice of prepayment shall specify the proposed prepayment
date, the principal amount of each Loan (or portion thereof) to be prepaid and
the calculation of the total amount of such prepayment proposed to be made in
accordance with this Section 2.02(d)(ii) and indicate whether such prepayment is
being made pursuant to Section 2.02(d)(ii)(A), Section 2.02(d)(ii)(B), Section
2.02(d)(ii)(C), or Section 2.02(d)(ii)(D). (G) Officer’s Certificate. The
Borrower shall deliver to the Agent and the Lenders, at the time of each
prepayment required under this Section 2.02(d)(ii), a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment (and the Agent shall promptly
provide the same to each Lender). (H) Prepayment Premium. All prepayments under
this Section 2.02(d)(ii) shall be subject to any Prepayment Premium set forth in
Section 2.02(e) and be accompanied by accrued and unpaid interest on the
principal amount prepaid through the date of prepayment. (iii) Offer to Prepay
Loans with Excess Cash Flow. (A) Excess Cash Flow. Within two (2) Business Days
after the date on which the Borrower files (or, if earlier, is required to file)
its Form 10-Q or Form 10-K, as applicable, with the SEC, relating to the
immediately preceding fiscal quarter (such date, the “ECF Prepayment Offer
Date”), commencing with the first full fiscal quarter ending after the Closing
Date and for every fiscal quarter thereafter, 25 KE 46048467.851041480.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964019.jpg]
by equitable principles or by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally. All action
by any Loan Party reasonably necessary to perfect such security interest on each
item of Intellectual Property constituting Collateral has been duly taken. (f)
No Loan Party Intellectual Property License requires any consent of any other
Person that has not been obtained or waived in order for the applicable Loan
Party to such license to grant the security interest granted hereunder in such
Loan Party’s right, title or interest in or to such Loan Party Intellectual
Property License. Section 5.16. Subsidiaries; Affiliates; Capitalization;
Solvency. (a) No Loan Party has any direct or indirect Subsidiaries nor does any
Loan Party own any Equity Securities except for Permitted Investments or as set
forth on Schedule 9(ba) of the most recent Perfection Certificate delivered to
the Agent and the Lenders. (b) Each Loan Party is the record and beneficial
owner of all of the issued and outstanding Equity Securities of each of the
Subsidiaries listed on Schedule 9(ba) of the most recent Perfection Certificate
delivered to the Agent and the Lenders as being owned by such Loan Party and
there are no proxies, irrevocable or otherwise, with respect to such Equity
Securities, and no Equity Securities of any of the Loan Parties or their
respective Subsidiaries are or may become required to be issued by reason of any
options, warrants, rights to subscribe to, calls or commitments of any kind or
nature and there are no contracts, commitments, understandings or arrangements
by which any Loan Party or Subsidiary is or may become bound to issue additional
Equity Securities or securities convertible into or exchangeable for such Equity
Securities. (c) The issued and outstanding Equity Securities of each Loan Party
(other than the Borrower) are directly and beneficially owned and held by the
Persons indicated on Schedule 9(ba) to the Perfection Certificate, and in each
case all of such Equity Securities have been duly authorized and are fully paid
(to the extent required by the Charter or other organizational documents of the
applicable Loan Party) and non-assessable (except as such non-assessibility may
be affected by applicable state law), free and clear of all Liens of any kind,
except with respect to the security interest therein granted to Agent pursuant
to the terms of this Loan Agreement and the other Loan Documents and
restrictions on transfer arising under applicable federal and state securities
laws. As of the Closing Date, the Equity Securities of RHB Inc. owned by
Borrower are uncertificated. (d) As of the Closing Date, after giving effect to
the consummation of the Transactions on the Closing Date, including the making
of the Loans under this Loan Agreement on the Closing Date, and after giving
effect to the application of the proceeds of such Loans, the Loan Party and
their respective Subsidiaries, taken as a whole, are Solvent and will continue
to be Solvent after the creation of the Obligations, the security interests of
the Lenders and the other transactions contemplated hereunder or under the
Transaction Documents. Section 5.17. Use of Proceeds. The proceeds of the Loans
shall be used to repay existing debt, fund the Closing Date Acquisition, pay
related fees and expenses, and for working capital. Section 5.18. Regulatory
Compliance. No Loan Party is an “investment company” or a company “controlled”
by an “investment company” under the Investment Company Act of 1940, as amended.
No Loan Party is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve Board of
Governors). Each Loan Party has complied in all material respects with the
Federal Fair Labor Standards Act. Neither Borrower, any Guarantor, nor any of
their respective Subsidiaries is a “holding company” or an “affiliate” of a
“holding company” or a “subsidiary company” of a “holding company” as each term
is defined and used in the Public Utility Holding Company Act of 2005. No Loan
Party has violated any laws, ordinances or rules, the violation of which could
reasonably be expected to have a Material Adverse Effect on its business. Each
Loan Party and each of its Subsidiaries have obtained all consents, approvals
and authorizations of, made all declarations 40 KE 46048467.851041480.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964020.jpg]
the part of such former Agent or any of the parties to this Loan Agreement. If
no successor agent is appointed prior to the effective date of the resignation
of Agent, Agent may appoint, after consulting with Lenders, a successor agent
from among Lenders. Upon the acceptance by the Lender so selected of its
appointment as successor agent hereunder, such successor agent shall succeed to
all of the rights, powers and duties of the retiring Agent and the term “Agent”
as used herein and in the other Loan Documents shall mean such successor agent,
and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent and
Agent’s resignation hereunder as Agent, the provisions of this Article 10 shall
inure to its benefit as to any actions taken or omitted by it while it was Agent
under this Loan Agreement. If no successor agent has accepted appointment as
Agent by the date which is thirty (30) days after the date of a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nonetheless
thereupon become effective and Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Section 10.14. Other Agent Designation. Oaktree may
at any time and from time to time determine that a Lender may, in addition, be a
“Co-Agent”, “Syndication Agent”, “Documentation Agent”, “Agent”, “Control Agent”
or similar designation hereunder and enter into an agreement with such Lender to
have it so identified for purposes of this Loan Agreement. Any such designation
shall be effective upon written notice by Agent or Oaktree to the Borrower of
any such designation. Any Lender that is so designated as a Co-Agent,
Syndication Agent, Documentation Agent, Control Agent or such similar
designation by Oaktree shall have no right, power, obligation, liability,
responsibility or duty under this Loan Agreement or any of the other Loan
Documents other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent, Control Agent or such similar
designation in deciding to enter into this Loan Agreement or in taking or not
taking action hereunder. Section 10.15. Release of Collateral. Each Lender
hereby consents to the release and hereby directs Agent to release (or in the
case of clause (b)(ii) below, release or subordinate) the following: (a) any
Guarantor if all of the Equity Securities of such Subsidiary owned by any Loan
Party is sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a valid waiver or consent), to the extent that, after
giving effect to such transaction, such Subsidiary would not be required to
guaranty any Obligations pursuant to any Loan Document; and (b) any Lien held by
Agent for the benefit of the Agent and the Lenders against (i) any Collateral
that is sold or otherwise disposed of by a Loan Party in a transaction permitted
by the Loan Documents (including pursuant to a valid waiver or consent), (ii)
any Collateral subject to a Lien that is expressly permitted under clause (v) or
(vi) of the definition of the term "Permitted Lien" and (iii) all of the
Collateral and all Loan Parties, upon (A) payment in full in cash of all of the
Obligations that Agent has theretofore been notified in writing by the holder of
such Obligation are then due and payable and (B) receipt by Agent and Lenders of
liability releases from the Loan Parties in form and substance acceptable to
Agent (acting at the direction of the Required Lenders).); and (c) any Lien held
by Agent for the benefit of the Agent and the Lenders against any Collateral
that is Transferred pursuant to Section 7.02(iii) hereof, in an aggregate amount
not to exceed One Million Dollars ($1,000,000) in any fiscal quarter commencing
with the fiscal quarter ending March 31, 2018. Upon request by the Agent at any
time, the Required Lenders will confirm the Agent's authority to release its
interest in any particular item of Collateral pursuant to this Section 10.15.
Section 10.16. Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under any applicable Requirements of Law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Lender is hereby authorized at any time without
notice to any Loan Party or any other Person, any such notice being hereby
expressly waived, to setoff and to appropriate and to apply any and all balances
held by it at any of its offices for the account of the Loan Parties (regardless
of whether such balances are then due to the Loan Parties) and any other
properties or assets at any time held or owing by that Lender or that holder 62
KE 46048467.851041480.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964021.jpg]
Consolidated Capital Expenditures per fiscal year.1 Any such prepayment of the
Loans made pursuant to this clause (vi) shall be paid together with any accrued
and unpaid interest to the date of such prepayment on the amount so prepaid,
plus, notwithstanding the terms of the Loan Agreement, any applicable Prepayment
Premium that would have been applicableset forth in the event a prepayment of
the Loans is made pursuant to Section 2.02(d)(iii)(C).e) of the Loan Agreement.
(vii) Prepaying the Loans with proceeds from the issuance of any Equity
Securities in accordance with the terms and conditions set forth in Section
2.02(d)(ii)(B) of the Loan Agreement. The satisfaction of any one or more of the
actions described in the foregoing clauses (i)-(vii) such that the Collateral
Enhancement Requirement is achieved shall not result in an Enhanced Rate
Adjustment as described in the Loan Agreement; provided, however, that the
failure to satisfy the Collateral Enhancement Requirement to the fullest extent
possible on or prior to the first anniversary of the Closing Date shall, upon
the written election of the Required Lenders to the Agent, result in the
application of the Enhanced Rate Adjustment based on the Achieved Collateral
Enhancement Value; provided, further, that the Loan Parties’ failure to satisfy,
or continue to satisfy, the Collateral Enhancement Requirement after the first
anniversary of the Closing Date shall subject the Loan Parties to the Enhanced
Rate Adjustment for so long as the Loan Parties are unable to satisfy the
Collateral Enhancement Requirement. 1 For purposes of this clause (vi),
Consolidated EBITDA for the trailing four fiscal quarter period ending March 31,
2017 through June 30, 2018 shall be deemed to be the Consolidated EBITDA amount
below set forth opposite the applicable fiscal quarter: Fiscal Quarter Ending:
Consolidated EBITDA March 31, 2017 $27,300,000 June 30, 2017 $31,700,000
September 30, 2017 $34,800,000 December 31, 2017 $36,300,000 March 31, 2018
$39,000,000 June 30, 2018 $42,000,000 Schedule 3 KE 46048467.851041480.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964022.jpg]
Annex II Perfection Certificate Schedule 9(a) and 9(b) A-2 KE 51033241.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964023.jpg]
Schedule 9(a) and (b) Investment Property Issuer Record Owners Pledged Issuer
Certificate Type of Shares/Units No. of % (Y/N) Number Organization of Interest
Shares Owned Owned Outstand ing Texas Sterling Construction Co. Sterling Yes 2
Corporation 100 100 100% Construction Company, Inc. Texas Sterling - Banicki, JV
Texas Sterling Yes N/A Limited liability 50% 100% 50% LLC Construction Co.
company J. Banicki 50% Construction, Inc. Road and Highway Builders Sterling Yes
N/A Corporation 500 1,000 50% Inc. Construction Company, Inc. Road and Highway
Builders of Sterling Yes 3 Corporation 10,000 10,000 100% California, Inc.
Construction Company, Inc. Ralph L. Wadsworth Sterling Yes N/A Limited liability
100% 100% 100% Construction Company, LLC Construction company Company, Inc. J.
Banicki Construction, Inc. Ralph L. Yes 7 Corporation 100,000 100,000 100%
Wadsworth Construction Company, LLC Ralph L. Wadsworth Sterling Yes N/A Limited
99% 100% 100% Construction Co. LP Construction partnership



--------------------------------------------------------------------------------



 
[strl033118exhibit1964024.jpg]
Company, Inc. Ralph L. 1% Wadsworth Construction Company, LLC Myers & Sons
Construction, Sterling Yes N/A Limited 50% 100% 50% L.P. Construction
partnership Company, Inc. Road and Highway Builders, Sterling No N/A Limited
liability 50% 100% 50% LLC Construction company Company, Inc. Sterling Hawaii
Asphalt, LLC Sterling No N/A Limited liability 50% 100% 50% Construction company
Company, Inc. Tealstone Commercial, Inc. Sterling Yes 15 Corporation 2,000 2,000
100% Construction Company, Inc. Tealstone Residential Concrete, Sterling Yes 15
Corporation 2,000 2,000 100% Inc. Construction Company, Inc.



--------------------------------------------------------------------------------



 
[strl033118exhibit1964025.jpg]
Annex III Perfection Certificate Schedule 9(c) A-3 KE 51033241.3



--------------------------------------------------------------------------------



 
[strl033118exhibit1964026.jpg]
Borrower Corporate Structure: Sterling Construction Company, Inc. Wholly-owned
Subsidiaries Non-Wholly-owned Entities Sterling Construction Tealstone Entities
Company, Inc. (DE) 100% Sterling 100% Sterling 100% Sterling 100% Sterling 100%
Sterling Construction Construction Construction Construction Construction
Company, Inc. Company, Inc. Company, Inc. Company, Inc. Company, Inc. Tealstone
Residential Tealstone Road and Highway Texas Sterling Ralph L. Wadsworth
Concrete, Inc. Commercial, Inc. Builders of California, Inc. Construction Co.
Construction Company, LLC (TX) (TX) (CA) (DE) (UT) 100% RLW, LLC 55% Texas
Sterling J. Banicki Construction Construction Co. Company, Inc. (AZ) Texas
Sterling – Banicki, JV LLC (TX) 45% J. Banicki Construction, Inc. 1% Ralph L.
50% Sterling 50% Sterling 50% Sterling 50% Sterling 99% Sterling Wadsworth
Construction 50% Richard 50% Richard 50% Richard Myers Family Construction
Construction Construction Construction Construction Company, Inc. H. Buenting H.
Buenting H. Buenting 49%1 Company, Inc. Company, Inc. Company, Inc. Company,
Inc. Company, LLC Road and Highway Road and Highway Sterling Highway Asphalt,
Myers & Sons Ralph L. Wadsworth Builders, LLC Builders, Inc. LLC Construction,
L.P. Construction Co. LP (NV) (NV) (HI) (CA) (CA) Myers & Sons 100%,
Construction, LLC. MSC, L.P. (CA) Inc. __________________________________ 1 C
and J Myers, Inc. (GP) – 1% Revised: 01/08/2018 Clinton Charles Myers, Trustee
of the Myers Family 2011 Trust dtd.3/17/2011 – 27% Clinton W. Myers – 22%



--------------------------------------------------------------------------------



 